Citation Nr: 0819899	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-27 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery 
disease with myocardial infarction, claimed as due to 
herbicide exposure.  

3.  Entitlement to service connection for an acute skin rash, 
claimed as due to herbicide exposure.  

4.  Entitlement to service connection for a perianal abscess, 
claimed as due to herbicide exposure or as secondary to an 
acute skin rash.

5.  Entitlement to service connection for arthritis and 
swelling of the lower extremities.

6.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1967 until November 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

The veteran provided testimony at a March 2008 
videoconference hearing before the undersigned.  A transcript 
of that proceeding is associated with the claims file.  

The issues of entitlement to service connection for arthritis 
and swelling of the lower extremities and for arthritis of 
the back are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

Hypertension, coronary artery disease, an acute skin rash, 
and a perianal abscess were not shown in active service and 
were not documented until several years following separation 
from service; the veteran has not contended continuous 
symptomatology dating back to active service with respect to 
any of these disorders.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Coronary artery disease with myocardial infarction was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  An acute skin rash was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

4. A perianal abscess was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease, including hypertension, is regarded as a 
chronic disease.  However, in order to trigger the 
presumption, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of a heart disorder or of hypertension within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

The Board will now address the veteran's central contention, 
that his current hypertension, coronary artery disease, acute 
skin rash, and perianal abscess were all due to his exposure 
to herbicides during his active service in Vietnam.

Initially, the Board will consider whether the veteran may be 
presumptively service-connected for the claimed conditions on 
the basis of herbicide exposure.  In this regard, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6) (2007).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.
  
The veteran's personnel records establish that he had active 
service in the Republic of Vietnam within the presumptive 
period specified above.  As such, it is presumed that he was 
indeed exposed to an herbicide agent during active service.  
See 38 C.F.R. § 3.307(a)(6)(iii).   Moreover, affirmative 
evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Therefore, because hypertension, coronary artery disease, 
acute skin rash, and perianal abscess are not among the 
disorders listed under 38 C.F.R. § 3.309(e), an award of 
presumptive service connection based on herbicide exposure is 
not warranted.  

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the claims file does not contain any 
competent evidence causally relating the claimed disorders to 
in-service herbicide exposure or to any other incident of 
active service, as will be discussed below. 

The service medical records do not show any complaints or 
treatment referable to 
hypertension, coronary artery disease, an acute skin rash, or 
perianal abscess.  The separation examination revealed normal 
findings and indicated a blood pressure reading of 138/88.  
That reading is not indicative of hypertension.  Indeed, 
under 38 C.F.R. § 4.104, hypertension is defined as diastolic 
blood pressure predominantly 90 mm. or greater.  Isolated 
systolic hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  None of the service records 
contain blood pressure readings meeting these threshold 
criteria for hypertension.

Again, none of the claimed disorders were shown by the 
service medical records.  Following active service, the VA 
and private treatment reports do not show any diagnoses of 
hypertension until 2000.  The veteran stated at his March 
2008 hearing that his blood pressure problems began about 25 
years earlier.  That would place the first manifestations of 
that disorder in 1983, 13 years following his separation from 
active service.

The post-service medical evidence does not reveal any 
treatment for coronary artery disease until 2003.  At his 
March 2008 hearing, the veteran reported that he was treated 
for a heart disorder about four ago.  He further stated that 
he had been experiencing chest pains for an additional 8 to 
10 years before that.  Thus, he contends heart-related 
symptomatology dating back to approximately 1994, well over 
20 years after his discharge from active service.

With respect to the skin rash claim, the post-service medical 
evidence does not reveal any treatment until 2000.  Regarding 
the perianal abscess claim, post-service treatment is first 
documented in 2003.  At his March 2008 hearing, the veteran 
stated that he had been experiencing both the skin rashes and 
the perianal abscess for about 12 years.  Thus, the skin and 
abscess problems were first manifest in approximately 1996, 
over 25 years following his separation from active service.

As indicated above, there was a significant gap in time 
between separation from active service and the first 
documented post-service treatment for all of the claimed 
disorders.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, the veteran has not contended 
to have experienced a continuity of symptoms since his active 
service.  Rather, his March 2008 hearing testimony indicates 
that hypertension was not manifest until about 13 years after 
separation.  He further testified that his coronary artery 
disease, skin rashes and perianal abscess disorders were not 
manifest until over 20 years following separation from active 
service.  Therefore, continuity of symptomatology has not 
here been established for any of the claimed disorders, 
either through the competent evidence or through his 
statements.  

The veteran believes that his current hypertension, coronary 
artery disease, acute skin rash, and perianal abscess are 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For the foregoing 
reasons, an award of direct service connection is not 
warranted for any of the claimed disorders.  

With respect to the veteran's perianal abscess, he has also 
contended that such disorder is secondary to an acute skin 
rash.  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

It is also noted that additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In the present case, the veteran is not service-connected for 
an acute skin rash.  Accordingly, his claim that his perianal 
abscess is secondary to a skin rash must fail, as the second 
element under Wallin has not been satisfied.  

In sum, there is no support for a grant of service connection 
for hypertension, coronary artery disease with myocardial 
infarction, an acute skin rash, and a perianal abscess.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in March 2004 and September 2004 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded VA examinations in 
conjunction with his claims.  However, the service records do 
not reveal complaints or treatment relating to hypertension, 
coronary artery disease, an acute skin rash, or a perianal 
abscess, claimed as due to herbicide exposure or as secondary 
to an acute skin rash.  Moreover, such disorders are not 
demonstrated until several decades following separation from 
active service.  For these reasons, there is no showing that 
the current disorders may be related to service, such as to 
necessitate an examination under McLendon. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment.  

Moreover, the veteran's statements in support of his claim 
are of record, including testimony provided at a March 2008 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease with 
myocardial infarction is denied.

Service connection for an acute skin rash is denied.

Service connection for a perianal abscess is denied.


REMAND

The Board finds that additional development is required under 
the VCAA before the claims of entitlement to service 
connection for arthritis and swelling of the lower 
extremities, and for arthritis of the back, may be 
adjudicated.  Specifically, the veteran has identified 
outstanding evidence that is potentially relevant to his 
claims.  

At his March 2008 videoconference hearing, the veteran 
indicated that he was receiving disability compensation from 
the Social Security Administration (SSA) for his arthritis of 
the legs and back.  The SSA disability determination and the 
records associated therewith are not included in the claims 
file, nor does it appear that any efforts have been 
undertaken to obtain such records.  Therefore, an attempt 
should be made to procure those records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Contact the SSA and request a copy of 
any disability determination pertaining 
to the veteran.  All medical records 
considered in rendering a disability 
determination should also be requested.  
Any negative response should be 
documented in the claims folder.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
		
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


